Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 stand restricted according to the action filed 6/28/2021.  In light of the Terminal Disclaimer field 10/18/2021, claims 1-13 are in condition for allowance.  Furthermore, amendments to claim 14 incorporating the allowable subject matter of claim 1 place claims 14-20 in condition for allowance.  Accordingly, the previous restriction is hereby withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art, Wargent et al. (US Pub. 2016/0345512), discloses a lighting system, comprising: an array of ultraviolet radiation sources configured to irradiate a surface of a light sensitive object with ultraviolet radiation having a wavelength range that includes ultraviolet-A (UV-A) radiation and ultraviolet-B (UV-B) radiation, wherein each of the ultraviolet radiation sources irradiates the surface of the object with ultraviolet radiation over a predetermined wavelength range, and at least one of the ultraviolet radiation sources operates at a peak wavelength that is within a UV-B wavelength range (system includes UV-A (320-400 nm) and UV-B (280-320 nm) light emitting sources for eliciting photosynthetic response in plants; para 0031-0039); a plurality of light sensors configured to measure light intensity at the surface of the object, wherein each light sensor measures light intensity in a wavelength range that corresponds to the predetermined wavelength range emitted from at least one of the ultraviolet radiation sources in the array (plurality of light sensors; para 0063-0067, 0109, 0120); and a controller configured to control the light intensity over the surface of the object as a function of light intensity measurements obtained from the light sensors (feedback of the dosage of light form a 
However, the prior art fails to disclose or suggest, in combination with the other claimed elements, wherein the controller is configured to use the light intensity measurements to determine whether each ultraviolet radiation source is illuminating the surface of the object at a Serial No. 16/595,103Page 2 of 14dose that delivers the ultraviolet radiation at an intensity that is within, and does not exceed, an acceptable variation with a predetermined light intensity value, the controller adjusting the power of an ultraviolet radiation source in response to determining that the ultraviolet radiation source is illuminating the surface with an intensity that has an unacceptable variation with the predetermined light intensity value targeted for the surface, each ultraviolet radiation source that is adjusted in power delivers an adjusted dose of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282. The examiner can normally be reached M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884